Case 8:18-cv-02869-VMC-CPT Document 126-2 Filed 09/06/19 Page 1 of 14 PageID 2563



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

  CAYMAN SECURITIES CLEARING
  AND TRADING LTD; THE HURRY
  FAMILY REVOCABLE TRUST;
  SCOTTSDALE CAPITAL ADVISORS
  CORPORATION; ALPINE SECURITIES
  CORPORATION,
                                                         CASE NO.: 8:18-cv-02869-VMC-CPT
                           Plaintiffs,
  vs.

  CHRISTOPHER FRANKEL,

                    Defendant.
  ____________________________________/

             DECLARATION OF JORDAN SUSMAN IN SUPPORT OF PLAINTIFFS’

             OPPOSITION TO FRANKEL’S MOTION FOR SUMMARY JUDGMENT

             Under 28 U.S.C. § 1746, I, Jordan Susman, declare that the following information

  is true:

             1.     I am over 18 years old.

             2.     I am counsel of record for Plaintiffs, the Hurry Family Revocable Trust,

  Scottsdale Capital Advisors, and Alpine Securities Corporation (collectively “Plaintiffs”).

             3.     I have personal knowledge and am otherwise competent to testify regarding the

  information in this Declaration.

             4.     On or about July 12, 2019, I caused to be served on Koonce Securities, LLC

  (“Koonce”) a subpoena to produce documents.

             5.     In response to the subpoena, Koonce produced an email from Frankel to Chad M.

  Henton of the DTCC and copying Scott Koonce (email scott@koonce.net), John Schaible (email

  jschaible@atlasbanc.com), and Laura Murphy (lmurphy@koonce.net) dated November 12, 2018,

                                                     1
Case 8:18-cv-02869-VMC-CPT Document 126-2 Filed 09/06/19 Page 2 of 14 PageID 2564



  in which Frankel stated, “Attached is a blotter along the lines of what we spoke about. This

  contains a representative sample of OTC equity business that we would potentially expect.”

  Attached to Frankel’s email is an excel sheet identical to the one Frankel previously sent to a

  different broker dealer and included as Exhibit 20 to Frankel’s deposition transcript. A true and

  correct copy of the email (not including the attachment due to confidentiality concerns) is

  attached hereto as Exhibit 1.

         6.      On or about April 22, 2019, I caused to be served on Ziv Investment Company

  (“Ziv”) a subpoena to produce documents.

         7.      In response to the subpoena, Ziv produced an email from Frankel to Peter Ziv

  dated November 13, 2018, in which Frankel stated, “Attached is a sample blotter of OTC Equity

  transactions. . . . I did not do the exact Math, but my expectation is that the dollar amount of

  trades per day would be somewhere in the $500k-$1 Million range.” Attached to Frankel’s email

  is an excel sheet identical to the one Frankel sent to Koonce, Atlas and the DTCC and included

  as Exhibit 20 to Frankel’s deposition transcript. A true and correct copy of the email (not

  including the attachment due to confidentiality concerns) is attached hereto as Exhibit 2.

         8.      Frankel did not produce Alpine’s trade blotter in discovery, nor his emails to Ziv,

  Koonce, Atlas, and the DTCC that included the blotter. Plaintiffs only received those documents

  from Ziv and Koonce in response to subpoenas.

         9.      Attached hereto as Exhibit 3 is a true and correct copy of Plaintiff’s First Set of

  Requests for Production to Frankel.

         I declare under penalty of perjury that the foregoing statements are true and correct.

         Executed on September 6, 2019.

                                                                _____________________________

                                                                  JORDAN SUSMAN

                                                    2
Case 8:18-cv-02869-VMC-CPT Document 126-2 Filed 09/06/19 Page 3 of 14 PageID 2565




                               Exhibit 1
    Case 8:18-cv-02869-VMC-CPT Document 126-2 Filed 09/06/19 Page 4 of 14 PageID 2566




From:                             Chris Frankel <chrisfrankel13@gmail.com>
Sent:                             Monday, November 12, 2018 8:02 AM
To:                               chenton@dtcc.com
Cc:                               John Schaible; Scott Koonce; Laura Murphy
Subject:                          FW: Trade Blotter for DTCC


Chad

Attached is a blotter along the lines of what we spoke about. This contains a representative sample of OTC equity
business that we would potentially expect. We would also expect to have a component of business in NMS Securities,
but I think this would be a negligible impact to our Deposit Requirements. You will notice that some of the securities are
missing cusips. Unfortunately, we did not have access to all of these numbers. If this is problematic, please let me know
and I will get to a Bloomberg or DTC Terminal in order to fill this in.

Thank you and your team in advance for your attention on this matter.

Chris

From: "rlankford@atlasfintech.com" <rlankford@atlasfintech.com>
Date: Monday, November 12, 2018 at 10:21 AM
To: Chris Frankel <chrisfrankel13@gmail.com>
Cc: 'John Schaible' <JSchaible@atlasbanc.com>
Subject: RE: Trade Blotter for DTCC

Chris

I found a number of other CUSIP's.

From: Chris Frankel [mailto:chrisfrankel13@gmail.com]
Sent: Sunday, November 11, 2018 12:52 PM
To: rlankford@atlasfintech.com
Cc: John Schaible
Subject: Trade Blotter for DTCC




                                                            1
Case 8:18-cv-02869-VMC-CPT Document 126-2 Filed 09/06/19 Page 5 of 14 PageID 2567




                               Exhibit 2
    Case 8:18-cv-02869-VMC-CPT Document 126-2 Filed 09/06/19 Page 6 of 14 PageID 2568


                                     n                                           r)
Peter Ziv

From:                       Chris Frankel [chrisfrankel13@gmail.com]
Sent;                       Tuesday, November 13, 2018 3:34 PM
To:                         Peter Ziv
Subject:                    FW: Trade Blotter
Attachments:                Copy of SampleTradeBlotterOTCStocks.xisx



Peter


Attached is a sample blotter of OTC Equity transactions. Please note that this spans two days and is by execution. The
number of orders is obviously less when you compress this by symbol. I did not do the exact Math, but my expectation is
that the dollar amount of trades per day would be somewhere in the $500K-$1 Million range.


Thank you again for your time and consideration today. It is refreshing to deal with someone whom is direct. I will be
back to you on the finer points of our conversation shortly.


BTW - Its 85 degrees in Tampa today!


Chris




                                                               1
Case 8:18-cv-02869-VMC-CPT Document 126-2 Filed 09/06/19 Page 7 of 14 PageID 2569




                               Exhibit 3
Case 8:18-cv-02869-VMC-CPT Document 126-2 Filed 09/06/19 Page 8 of 14 PageID 2570



                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

  CAYMAN SECURITIES CLEARING
  AND TRADING LTD; THE HURRY
  FAMILY REVOCABLE TRUST;
  SCOTTSDALE CAPITAL ADVISORS
  CORPORATION; and ALPINE SECURITIES
  CORPORATION,
                                                       CASE NO.: 8:18-cv-02869-VMC-CPT
          Plaintiffs/Counter-Defendants,

  vs.

  CHRISTOPHER FRANKEL,

        Defendant/Counter-Plaintiff.
  ____________________________________/


                  PLAINTIFFS’ FIRST SET OF REQUESTS FOR PRODUCTION TO

                                            DEFENDANT

          Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, plaintiffs Cayman

  Securities Clearing and Trading LTD, The Hurry Family Revocable Trust, Scottsdale Capital

  Advisors Corporation, and Alpine Securities Corporation, by their undersigned counsel, hereby

  requests that defendant Christopher Frankel produce documents in response to the following

  document requests, within thirty days, in accordance with the following definitions and

  instructions.

                                           DEFINITIONS

          1.      “Alpine” shall mean Alpine Securities Corporation and all of its employees, agents,

  officers, members, representatives, attorneys and/or any other person who has acted or purported

  to act for or on its behalf.




                                                   1
Case 8:18-cv-02869-VMC-CPT Document 126-2 Filed 09/06/19 Page 9 of 14 PageID 2571



            2.    “Plaintiffs” shall mean plaintiffs Cayman Securities Clearing and Trading LTD,

  The Hurry Family Revocable Trust, Scottsdale Capital Advisors Corporation, and Alpine

  Securities Corporation and each of them and all of their employees, officer, members, agents,

  representatives, attorneys and/or any other person who has acted or purported to act for or on their

  behalf.

            3.    “You” and “Your” shall mean defendant Christopher Frankel and all of his

  employees, agents, representatives, attorneys and/or any other person who has acted or purported

  to act for or on his behalf.

            4.    “Documents” shall mean, in the broadest sense permissible under Fed. R. Civ. P.

  34, and include, without limitation, any “writing” as that term is defined in Rule 1001 of the

  Federal Rules of Evidence, and any original and non-identical copy of any and all written, typed,

  computer, mechanical, photographic, printed, magnetic, audio, video and other electronic

  recordings or records and/or other tangible records and forms of recorded information, however

  produced or reproduced, including but not limited to: all letters, correspondence, interoffice

  communications, electronic correspondence such as “e-mail,” text message, SMS message,

  iMessage, Skype, “instant” messenger services, and other communications recorded in any form

  or medium; records, memoranda, minutes, notes, answers, applications, appointment calendars,

  attachments, blueprints, books, budget materials, bulletins, cables, CD ROMS, complaints,

  computer models, computer tapes, computer programs, data processing cards, diagrams,

  evaluations, guidebooks, hearing transcripts, indices, instructions, invoices, manuals, messages,

  microfiche, motions, notices, opinions, pamphlets, papers, phone-mail recordings or transcripts

  thereof, phone records, photographs, pleadings, printed forms, proposals, protests publications,

  replies, responses, specifications, submissions, telegraphs, telexes, verified statements, telegrams,



                                                   2
Case 8:18-cv-02869-VMC-CPT Document 126-2 Filed 09/06/19 Page 10 of 14 PageID 2572



   summaries, computer printouts or disks or any information retained in a computer database which

   can be reproduced; records of telephone calls and meetings, calendar and diary entries, notebooks,

   schedules, reports, studies, appraisals, analyses, lists, surveys, deeds; budgets, financial

   statements, ledgers, returns, financial projections, comparison between budgets, projections and

   actual results, working papers, financial calculations and other records of financial matters and

   commercial transactions; contracts, agreements, legal and accounting opinions, research;

   periodicals, charts, diagrams, graphs, and other drawings; interviews, speeches, transcripts, press

   releases, advertisements, brochures and books of account; plans and specifications; publications;

   photocopies, microfilm, and other copies or reproduction, and computer printouts; and all drafts,

   outlines and proposals of any such documents (whether or not actually used). All non-identical

   copies (whether different from the original by reason of notations made on such copies or

   otherwise) are separate documents within the meaning of the term. The term also includes

   information, stored in, or accessible through, computer or other information retrieval systems,

   together with instructions and all materials necessary to retrieve, use or interpret such data.

                                            INSTRUCTIONS

          1.      In the event that any information, document or portion of any document within the

   scope of these document requests is withheld from production upon a claim of privilege or work

   product, with respect to each document You are required to provide a privilege log in conformity

   with Rule 26(b)(5) of the Federal Rules of Civil Procedure. To the extent only a portion of the

   document is claimed to be privileged, produce the non-privileged portions of the document and

   provide the requested information for the redacted portion of the document.

          2.      In the event that any document called for by these document requests has been

   destroyed, lost, discarded, or otherwise disposed of, any such document is to be identified as

   completely as possible, including, without limitation, the following information: date of disposal;


                                                     3
Case 8:18-cv-02869-VMC-CPT Document 126-2 Filed 09/06/19 Page 11 of 14 PageID 2573




   manner of disposal; reason for disposal; person authorizing the disposal; and person disposing of

   this document.

          3.        Each paragraph herein shall be construed independently and not with reference to

   any other paragraph for the purpose of limitation.

          4.        The use of a verb in any tense shall be construed as the use of the verb in all other

   tenses, as necessary, to bring within the scope of these requests all documents which might

   otherwise be considered to be beyond their scope.

          5.        The use of capital letters, lower case letters or quotation marks in these requests

   shall not be construed to limit the scope of any specific request contained herein.

          6.        The documents produced in response to these requests shall be produced as they

   are kept in the ordinary course of business and shall be organized so that Plaintiff can ascertain the

   files in which they were located, their relative order in such files and how such files were

   maintained.

          7.        Any document that is attached by staple, clip or otherwise to a document requested

   herein shall also be produced (attached in the same manner as the original) regardless of whether

   the production of that document is otherwise requested herein.

          8.        These requests are continuing in nature and You are obligated to produce additional

   documents or information whenever they are acquired, discovered or come into existence after the

   date of the initial production.

          9.        Each of these requests seeks all documents, wherever located, which are in Your

   actual or constructive possession, custody or control.

                                               REQUESTS

          1.        All Documents and Communications You sent to Your personal email addresses

   from Your Alpine email address from June 1, 2015 through September 30, 2018.

          2.        All Documents and Communications containing Plaintiffs’ business practices,

   financial relationships and terms of those relationships, client lists, pricing information, and



                                                      4
Case 8:18-cv-02869-VMC-CPT Document 126-2 Filed 09/06/19 Page 12 of 14 PageID 2574




   private financial information of Plaintiffs and their clients that You sent from Your personal

   email addresses to yourself or anyone else since June 1, 2015.

           3.     All Documents and Communications between You and Plaintiffs’ current or

   former clients since August 1, 2018.

           4.     All Documents and Communications between You and financial institutions that

   currently have or previously had relationships with Plaintiffs since August 1, 2018.

           5.     All Documents and Communications between You and Steve Mashawar since

   August 1, 2018.

           6.     All Documents and Communications between You and Carlos Montoya since

   August 1, 2018.

           7.     All Documents and Communications between You and Jim Kelly since August 1,

   2018.

           8.     All Documents and Communications between You and Austin Trust Company or

   its employees, officers, members, or representatives, since August 1, 2018.

           9.     All Documents and Communications that pertain to Your attempts, inquiries,

   preparations, or desire to purchase any broker-dealer since August 1, 2018.

           10.    All Documents and Communications between You and any broker-dealers that

   You have considered purchasing since August 1, 2018.

           11.    All Documents and Communications between You and Ziv Investment Company

   since August 1, 2018.

           12.    All Documents created by Plaintiffs that You have in Your possession, custody,

   or control.

           13.    All Documents that contain information received from Plaintiffs that You have in

   Your possession, custody, or control.

           14.    All Documents that contain information about Plaintiffs that You have in Your

   possession, custody, or control

           15.    All Documents and Communications identified in Your initial disclosures.

                                                    5
Case 8:18-cv-02869-VMC-CPT Document 126-2 Filed 09/06/19 Page 13 of 14 PageID 2575




   Dated: January 15, 2019
                                      Respectfully submitted,


                                      /s/ Jordan Susman
                                      Charles J. Harder, Esq.
                                      Pro Hac Vice Granted
                                      Jordan Susman, Esq.
                                      Pro Hac Vice Granted
                                      HARDER LLP
                                      132 South Rodeo Drive, Fourth Floor
                                      Beverly Hills, CA 90212-2406
                                      Tel: (424) 203-1600
                                      Fax: (424) 203-1601
                                      E-mail: charder@harderllp.com
                                      E-mail: jsusman@harderllp.com

                                      -and-

                                      Kenneth G. Turkel, Esq.
                                      Florida Bar No. 867233
                                      Shane B. Vogt
                                      Florida Bar No. 0257620
                                      BAJO | CUVA | COHEN | TURKEL
                                      100 North Tampa Street, Suite 1900
                                      Tampa, Florida 33602
                                      Tel: (813) 443-2199
                                      Fax: (813) 443-2193
                                      Email: kturkel@bajocuva.com
                                      Email: svogt@bajocuva.com




                                         6
Case 8:18-cv-02869-VMC-CPT Document 126-2 Filed 09/06/19 Page 14 of 14 PageID 2576




                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on September 6, 2019, the foregoing document was filed with
   the Court’s CM/ECF system, which will send electronic notice to all counsel of record.
                                               /s/ Jordan Susman
                                               Attorney




                                                  3
